Click here to enter text.  

 

Exhibit 10.20

Mr A Steeples

Pentle House

Shenstone Hill

Berkhampstead

Hertfordshire

HP4 2PA

 

15th June 2011

Dear Adrian

Referring to recent discussions, we hereby confirm that effective from 1st July
2011 your contract of employment dated 7th December 2010 will be amended as
detailed below.


REMUNERATION & EXPENSES

 

With effect from 1st January 2012, for the purpose of your employment, a
suitable motor car will be provided. Currently company cars are leased, on a
total costs contract, and for your grade you will be able to choose a category 2
car with a current maximum monthly cost of £900 exclusive of VAT.

Also with effect from 1st January 2012 the payment of £400 per month detailed in
paragraph 5.2 and the reimbursement of business mileage at 19p per mile detailed
in paragraph 5.3 of your original contract will be stopped.


PENSION & LIFE ASSURANCE

 

You will now be eligible to join the Company contributory occupational pension
scheme, and the monthly allowance of £800 detailed in paragraph 8 of your
original contract will stop with effect from the first day of the month when you
join the scheme.

All other employment conditions and all company rules and practices will remain
unchanged.

Would you please sign one copy of this letter, to confirm your agreement to the
changes, and return it to myself.

 

Yours sincerely,                                                   

For agreement:

/s/ Mike Flower

Mike
Flower                                                                         
A Steeples             /s/ A. Steeples                      

Finance & SDO
Manager                                                                  

Company Secretary                                                            
Date Signed           19/7/2011                             


QUAKER CHEMICAL LTD

 

1  

--------------------------------------------------------------------------------